Citation Nr: 0834952	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II, associated with herbicide 
exposure.  

2.  Entitlement to service connection for arterial 
hypertension, to include consideration as being secondary to 
service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from December 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which, respectively, denied the veteran's claim for 
service connection for arterial hypertension as secondary to 
the service-connected diabetes mellitus, type II, and 
partially granted the veteran's claim for an increased 
evaluation for his service-connected diabetes.  The appeals 
were merged in July 2007.  

In his March 2007 substantive appeal, the veteran raised the 
issue of an eye condition, as secondary to his service-
connected diabetes.  The RO has not addressed this issue and 
it is referred back to that office for appropriate action. 

The issue of entitlement to service connection for arterial 
hypertension, to include consideration as being secondary to 
service-connected diabetes mellitus, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's diabetes mellitus, type II, requires him to 
take oral hypoglycemic agents and to follow a restricted 
diet, but does not require him to regulate his activities.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through August 2006 
and October 2006 letters to the veteran that addressed all 
three notice elements and were sent prior to the initial AOJ 
decisions in this matter.  The letters informed the veteran 
of the evidence required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in June 2007.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims being 
denied are harmless, as the denial of service connection 
renders moot any issue with respect to implementing an award.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this 
case, the Dingess notice was provided after the rating 
decisions.  However, the veteran's current claim for an 
increased rating arises from his disagreement with the 
evaluation following a grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   Therefore, no further 
notice is needed under VCAA.

The Board is also mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses, and particularly 
those noted in his substantive appeal of March 2007, confirm 
that he understood those ramifications and mandates.  There 
is no prejudicial error either alleged or shown. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The Board also finds that all relevant facts have 
been properly developed, and that all evidence necessary to 
decide the issue has been obtained. VA obtained service, VA, 
and private medical records, and examined the veteran with 
respect to his diabetes claim in September 2006.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

Entitlement to a Rating In Excess of 20 Percent for Diabetes 
Mellitus, Type II  

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for diabetes mellitus, type II; he 
asserts that the condition has imposed substantial 
limitations on his daily activities (See March 2007, Form 9, 
Appeal to Board of Veterans' Appeals).  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Although rating personnel 
are directed to review the recorded history of a disability 
in order to make a more accurate evaluation, 38 C.F.R. § 4.2, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco, supra.  However, staged 
ratings may be appropriate in an increased rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In an October 2006 rating decision, the veteran was assigned 
a 10 percent rating for his diabetes mellitus pursuant to 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913.   Under that Code 
section, diabetes mellitus requiring a restricted diet 
warrants a 10 percent evaluation.  The evidence of record at 
that time did not show that the veteran was using insulin and 
following a restricted diet, or taking oral hypoglycemic 
medication and following a restricted diet, as required for a 
20 percent evaluation.  In December 2006, the veteran 
submitted a notice of disagreement with respect to the 
assigned 10 percent rating; the veteran also submitted 
outpatient treatment records which showed that he was taking 
oral hypoglycemic medication and following a restricted diet 
to control his service-connected diabetes.  Based on this 
evidence, the RO assigned a 20 percent evaluation effective 
from October 20, 2006, which is the date the medical records 
show that the veteran began taking medication for control of 
his diabetes.  The 20 percent evaluation has been in effect 
since that time.  

To be entitled to the next-higher 40 percent evaluation, the 
evidence must demonstrate diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when diabetes 
mellitus requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for diabetes mellitus, type 
II.  Most importantly, the medical evidence of record does 
not show that the veteran's diabetes requires regulation of 
activities.  While the record is replete with references to 
the veteran's inability to control his glucose levels and 
being on a restricted diet to assist with lowering his 
glucose levels, the evidence does not show that a physician 
has ever informed the veteran to regulate his activities.  
Indeed, treatment records reveal that the veteran has been 
educated, on more than one occasion, as to the importance of 
diet, exercise, and weight control.  Treatment records 
further show that the veteran has continued to work in a 
position that requires him to walk and stand for long periods 
of time, all with out any reported problems of hypoglycemia.  
Perhaps most significantly, upon VA examination in September 
2006, the examiner specifically found that the veteran did 
not require regulation of activities due to his diabetes 
mellitus.  

The Board is aware that in his March 2007 substantive appeal, 
the veteran reported he has had to limit his activities due 
to his diabetes; however, such statements do not indicate a 
regulation of activities.  Moreover, the medical evidence of 
record, as noted above, show that the veteran's activities 
have not been regulated by a physician on account of his 
diabetes.  Although it is generally not necessary to meet all 
of the rating criteria for a higher rating, (see 38 C.F.R. § 
4.21), the regulation of activities is the primary 
characteristic distinguishing the next higher rating (40 
percent) in this case and, absent a finding that regulation 
of activities is required, an increased rating is not 
warranted.  

In summary, there is no evidence of restriction of activities 
as required by Diagnostic Code 7913 for a higher rating.  
Moreover, the preponderance of the evidence reflects that the 
service-connected diabetes mellitus, type II, has been no 
more than 20 percent disabling during the time period in 
question.  Hart, supra.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II, is denied.


REMAND

Entitlement To Service Connection For Hypertension, To 
Include Consideration As Being Secondary To Service-Connected 
Diabetes Mellitus.

The evidence on which the RO has determined that a grant of 
secondary service connection is not in order is inadequate, 
and, specifically, as to the question of whether the 
veteran's arterial hypertension was aggravated by his 
service-connected diabetes mellitus, type II.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  In particular, though it is 
shown that the question of direct causation was addressed on 
a recent VA medical examination in September 2006, no opinion 
was provided then or at any other time as to whether service-
connected diabetes has aggravated the claimed hypertension.  

Additionally, notice is taken that, effective October 10, 
2006, 38 C.F.R. § 3.310 was amended in order to implement the 
holding in Allen regarding secondary service connection on 
the basis of the aggravation of a nonservice-connected 
disorder by a service-connected disability. See 71 Fed. Reg. 
52744 (2006).  Under the changes, the section heading of 38 
C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury" and the previously designated paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the no service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

Here, the RO has not considered the veteran's entitlement to 
secondary service connection for hypertension under the 
revised version of 38 C.F.R. § 3.310. Remand to facilitate 
that consideration is thus necessitated.

On the basis of the foregoing, further actions as set forth 
below are found to be needed. Accordingly, this appeal is 
REMANDED for the following:

1.  The veteran must be afforded a VA 
medical examination in order to 
ascertain the nature and etiology of 
his claimed hypertension.  The claims 
folder should be furnished to the 
examiner for use in the study of this 
case.

Following a review of the relevant 
medical evidence in the claims file, as 
well as the conduct of a physical 
examination and any tests that are 
deemed necessary, the examiner must 
address the following questions:

(a)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any existing 
hypertension began during service or 
within one year of his discharge from 
service or is otherwise linked to some 
incident of the veteran's period of 
active duty from  July 1969 to March 
1971?

(b)  Is it at least as likely as not 
that the veteran's service-connected 
diabetes mellitus, type II, has caused 
or worsened his claimed arterial 
hypertension? If it is determined that 
the veteran's hypertension was worsened 
by his service-connected diabetes, to 
the extent that is possible the 
examiner should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation.

Use by the examiner of the "at least as 
likely as not" language in responding 
is required.

The examiner should provide a rationale 
for any opinion expressed.  If the 
examiner finds it impossible to provide 
any requested opinion without resort to 
pure speculation, he or she should so 
indicate.

2.  Lastly, the claim should be 
readjudicated on the basis of all 
pertinent evidence of record and all 
governing law and regulations, 
including 38 C.F.R. § 3.310, as amended 
on October 10, 2006.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case, which should 
contain notice of all relevant actions 
taken on the claims for benefits, and 
set forth all pertinent evidence and 
governing law and regulations, 
including but not limited to 38 C.F.R. 
§ 3.310, as amended on October 10, 
2006.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


